DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,423,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claim 1 are encompassed by claim 1 of ‘693 patent.
All limitations in claim 2 are encompassed by claim 1 of ‘693 patent.
All limitations in claim 3 are encompassed by claim 2 of ‘693 patent.
All limitations in claim 4 are encompassed by claim 3 of ‘693 patent.
All limitations in claim 5 are encompassed by claim 4 of ‘693 patent.
All limitations in claim 6 are encompassed by claim 5 of ‘693 patent.
All limitations in claim 7 are encompassed by claim 6 of ‘693 patent.
All limitations in claim 8 are encompassed by claim 6 of ‘693 patent.
All limitations in claim 9 are encompassed by claim 7 of ‘693 patent.
All limitations in claim 10 are encompassed by claim 8 of ‘693 patent.
All limitations in claim 11 are encompassed by claim 9 of ‘693 patent.
All limitations in claim 12 are encompassed by claim 10 of ‘693 patent.
All limitations in claim 13 are encompassed by claim 11 of ‘693 patent.
All limitations in claim 14 are encompassed by claim 12 of ‘693 patent.
All limitations in claim 15 are encompassed by claim 13 of ‘693 patent.
All limitations in claim 16 are encompassed by claim 13 of ‘693 patent.
All limitations in claim 17 are encompassed by claim 14 of ‘693 patent.
All limitations in claim 18 are encompassed by claim 15 of ‘693 patent.
All limitations in claim 19 are encompassed by claim 16 of ‘693 patent.
All limitations in claim 20 are encompassed by claim 17 of ‘693 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al (“Shimada” hereinafter, JP 2008158597 A, a copy of translation attached herein).
As per claim 1, Shimada discloses an image processing device (face authentication device in abstract or biometrics authentication apparatus 100) comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions to (face authentication unit 130 including an image processing unit 131 and inherently include an memory for imaging processing program instructions): acquire a first image generated by capturing an object by using a light at a first wavelength (Tech-Solution: first image is a visible light image); acquire a second image generated by capturing the object by using a light at a second wavelength (second image is an infrared image, the examiner notes the wavelengths for visible light and the infrared light are different), check, based on the second image, whether or not a detected face is one obtained by capturing a living body (Determined the person: the infrared face image is used to avoid “spoofing”); detect a first result of a first face recognition based on the first image (figure 8, S25-S27: visible light image is used for facial authentication matching); detect a second result of a second face recognition based on the second image (S21-S22: infrared light image is compared with face image file 135 for facial authentication matching); and recognize the object based on the first result and the second result (S23: the personal identification is completed based on results from both S22 and S27).
As per claim 2, Shimada teaches wherein the processor is further configured to execute the instructions to extract a face image corresponding to the face included in the second image from the first image by using information on a position in the second image of a face determined as obtained by capturing a living body (Flowchart of face authentication: First example: 4th and 7th paragraphs: the face outline and facial feature detected in infrared light image, and the face outline and facial feature is used in the visible-light image for face extraction and authentication).
As per claim 4, Shimada teaches wherein the depth information on the object is information generated by using the light at the second wavelength reflected at the object (Operation of Biometric Authentication Device 100 Section: 5th paragraph: “even if the camera 110 takes a face photograph of the same size as the operator himself, the face photograph reflects infrared light from the entire surface of the photograph as it is with substantially the same reflectance. That is, since an infrared light image obtained by capturing a face photograph can only acquire an image that looks like a blank sheet under visible light, it is not authenticated as the same person. If the positions of both eyes, the position of the nostrils, the position of the mouth, and the positional relationship between them taken with infrared light are grasped, face authentication can be performed with a high recognition rate”. The examiner notes spoofing is detected when same reflectance is detected because there is no depth or all depth is the same).
As per claim 5, Shimada teaches wherein the processor is further configured to execute the instruction to: detect a face included in the first image, determine, based on comparison between a face feature amount of the face included in the second image and a face feature amount of the face included in the first image, a face image to be extracted from the first image (Flowchart of face authentication: First example: 4th and 7th paragraphs: the face outline and facial feature detected in infrared light image is matched with face outline and face feature from visible light image to extract a face for face authentication).
As per claim 6, Shimada teaches wherein the light at the first wavelength is a visible light, and wherein the light at the second wavelength is a near-infrared light (as explained above, Shimada teaches using infrared light image and visible light image for face authentication).
As per claim 7, see explanation in claim 1, and the only unaddressed limitation is “extract a face image from a first image generated by capturing an object by using a light at a first wavelength; determine whether or not a person in the extracted face image is the same as a registered person (Operation of Biometric Authentication Device 100: 8th paragraph: the face image in the visible light image is extracted and compared with stored visible light template for comparison).
As per claim 8, see explanation in claim 2.
As per claim 10, see explanation in claim 4.
As per claim 12, see explanation in claim 5.
As per claim 13, Shimada in Operation of Biometric Authentication Device 100: 4th paragraph: the face image in the infrared light image is extracted and compared with stored infrared light template for comparison.
As per claim 14, see explanation in claim 6.
As per claim 15, see explanation in claim 1.
As per claim 16, see explanation in claim 2.
As per claim 18, see explanation in claim 4.
As per claim 19, see explanation in claim 5.
As per claim 20, see explanation in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667